                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

DAVID T. JACKSON,

      Plaintiff,
                                               Case No. 18-14009
v.
                                               HON. DENISE PAGE HOOD
CITY OF DETROIT,
BRADLEY CLARK, et al.,

     Defendants.
_______________________________________/

  ORDER DENYING PLAINTIFF’S MOTION FOR ORDER STRIKING
UNTIMELY FILED ANSWER BY DEFENDANT BRADLEY CLARK [Dkt.
No. 14] and GRANTING DEFENDANT BRADLEY CLARK’S MOTION TO
             SET ASIDE ENTRY OF DEFAULT [Dkt. No. 18]

I.    INTRODUCTION

      Plaintiff filed this cause of action in Wayne County Circuit Court on or about

October 26, 2018, alleging that Defendants wrongfully arrested him on a warrant

procured on false pretenses. Plaintiff claims that his civil rights pursuant to 42 U.S.C.

§ 1983 were violated and Defendants are liable to him for malicious prosecution, false

arrest, false imprisonment, and gross negligence. On December 21, 2018, Defendant

City of Detroit removed the case to this Court. Defendant Bradley Clark (“Clark”)

was served with a copy of the summons and complaint on December 17, 2018, and his

answer was due on January 7, 2019. When Clark had not filed an answer to the
                                           1
complaint by January 24, 2019, Plaintiff requested that the Clerk of the Court enter

a default against Clark. On January 25, 2019, a Clerk’s Entry of Default was filed

against Clark. On February 6, 2019, Clark filed an answer to the complaint. On

February 7, 2019, Plaintiff filed a Motion to Strike Clark’s Answer to the Complaint

(“Motion to Strike”). [Dkt. No. 14] On February 27, 2019, Clark filed a Motion to Set

Aside Entry of Default Against Defendant Clark (“Motion to Set Aside Default”).

[Dkt. No. 18] Plaintiff timely filed a response to the Motion to Set Aside Default. For

the reasons that follow, Plaintiff’s Motion to Strike is denied and Clark’s Motion to

Set Aside is granted.

II.   LEGAL STANDARD

      Pursuant to Federal Rules of Civil Procedure 55(c), an entry of default may be

set aside only upon the showing of: (1) mistake, inadvertence, or excusable neglect;

(2) newly discovered evidence; (3) fraud, misrepresentation or other misconduct of

the adverse party; (4) the judgment is void; (5) the judgment has been satisfied,

released, or discharged; or (6) any other reason justifying relief from judgment. See

also Burrell v. Henderson, 434 F.3d 826 (6th Cir. 2006); United Coin Meter Co. v.

Seaboard Coastline R.R., 705 F.2d 839 (6th Cir. 1983).

      As set forth in United Coin, the Court also must determine that good cause

exists for setting aside default judgment by assessing whether: (a) the plaintiff will be


                                           2
prejudiced; (b) the defendant has a meritorious defense; and (c) willful or culpable

conduct of the defendant led to the default. Id. at 845; Shepard Claims Serv., Inc. v.

William Darrah & Assocs., 796 F.2d 190, 194 (6th Cir. 1986). As the entry of default

is a harsh sanction, “[a]ny doubt should be resolved in favor of the petition to set aside

the judgment so that cases may be decided on their merits.” United Coin, 705 F.2d at

846; Shepard, 796 F.2d 193 (there is a strong preference for deciding cases on the

merit rather than by default).

III.   ANALYSIS

       A.    Motion to Strike Answer

       Plaintiff seeks to have Clark’s answer stricken because it was not timely filed.

Plaintiff cited no case law to support its Motion to Strike. The Sixth Circuit has

recognized that an answer may be treated as a motion to set aside entry of default, and

the Sixth Circuit has at least twice denied a plaintiff’s motion to strike an answer filed

after a clerk’s entry of default had been entered. See United Coin, 705 F.2d at 844;

Shepard Claims, 796 F.2d at 194. In reviewing those cases, as well as a case from the

Eastern District of Michigan, Brothers Gas and Food v. Catlin Specialty Ins. Co., No.

13-13061, 2014 WL 106783 (E.D. Mich. Jan. 10, 2014), the Court finds no reason to

strike Clark’s Answer. Plaintiff’s Motion to Strike is denied.

       B.    Motion to Set Aside Default


                                            3
      Clark contends that there is good cause to set aside the clerk’s entry of default

against him. Clark represents that he was served on December 17, 2018, the day he

got home from a 12-day hospital stay for what appears to have included a surgery.

Dkt. No. 18, Ex. B and C. Pursuant to the hospital discharge instructions, Clark was

not permitted to drive until he was cleared by a physician. Id. at Ex. C at PgID 141.

Clark does not state when he was cleared to drive or when he contacted legal counsel.

Clark’s answer was filed on February 6, 2019, 30 days after it was due. Clark claims

he has a meritorious defense to the lawsuit, as his only involvement in the underlying

criminal prosecution was “making a probable cause arrest of” Plaintiff. Clark asserts

that Plaintiff will not be prejudiced if the clerk’s entry of default is set aside because:

(1) not all Defendants have been served; (2) discovery has not commenced; and (3)

the scheduling conference is not until March 25, 2019.

      Plaintiff contends that Clark has not set forth good cause for his delay in filing

an answer. Plaintiff notes that Clark was out of the hospital at the time he was served,

so the hospital stay did not interfere with Clark’s ability to respond to the complaint.

Plaintiff asserts that Clark has not indicated how long he could not drive or why that

status precluded Clark from filing a response by January 7, 2019, nor has Clark stated

when he talked to counsel. Plaintiff argues that two other Defendants, each of whom

was served after Clark and is represented by the same legal counsel as Clark, filed


                                            4
answers on January 9, 2019. Plaintiff argues that “Clark and members of the home

invasion task force have no meritorious defense,” as there was no probable cause to

arrest Plaintiff because Plaintiff did not have the descriptive characteristics of the

suspect for whom they were looking (including not having a pierced ear, even though

the victim insisted that the suspect had an earring).

      In assessing this matter under the standard set forth in Shepard Claims, the

Court concludes that the entry of default should be set aside. First, Plaintiff will not

be prejudiced by setting aside the entry of default. This case was removed to this

Court only three months ago, and Plaintiff does not mention how he would be

prejudiced if the entry of default is set aside. And, as Clark states, discovery has not

begun and the scheduling conference has not been held.

      Second, with respect to the assertion of a meritorious defense, the Sixth Circuit

has stated:

      A defense is meritorious if “there is some possibility that the outcome of
      the suit after a full trial will be contrary to the result achieved by the
      default.” Williams [v. Meyer], 346 F.3d [607,] 614 [(6th Cir. 2003)]
      (citation and quotation marks omitted) (emphasis in original). If a
      defense is “good at law,” regardless of the likelihood of success, it will
      be considered meritorious. Id. (quoting United Coin Meter, 705 F.2d at
      845).

Burrell v. Henderson, 434 F.3d 826, 834 (6th Cir. 2006). The only specific

allegations against Clark in the complaint are that he was “part of the DPD Home


                                           5
Invasion Task Force . . . [that] arrested Plaintiff, after procuring a warrant on false

pretenses.” Dkt. No. 1, Ex. 1 at ¶ 9 (PgID 5) (Clark is also mentioned, without greater

detail in ¶¶ 52, 66).    At this stage of the proceedings (where there are only

unsupported pleadings), the Court finds that Clark’s representation that he was only

“making a probable cause arrest of” Plaintiff is a defense “good at law” and sufficient

to establish a meritorious defense.

      Third, although it is not clear exactly why Clark’s Answer was not filed until

a month after it was due, there is no evidence that any willful or culpable conduct led

to the default. Clark was served on the day he got home from twelve days at the

hospital, which was only days before the holidays, and he was unable to drive for a

period of time.

      In light of the foregoing and the United Coin and Shepard Claims courts’

admonition that there is a strong preference for deciding cases on the merits rather

than by default, the Court holds that Clark has established good cause for setting aside

the entry of default. The Court grants Clark’s Motion to Set Aside Default.

IV.   CONCLUSION

      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion to Strike [Dkt. No. 14] is DENIED.




                                           6
     IT IS FURTHER ORDERED that Clark’s Motion to Set Aside Default [Dkt.

No. 18] is GRANTED.

     IT IS ORDERED.


                                       s/Denise Page Hood
                                       Chief Judge, U. S. District Court
DATED: March 19, 2019




                                   7
